internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc it4 - plr-130734 date date legend a b z year dollar_figurex dollar_figurez d e dear this responds to your request for a private_letter_ruling dated date and supplemental correspondence dated date requesting permission to revoke an election out of the installment_method for the sale of certain property under sec_453 of the internal_revenue_code and sec_15a_453-1 of the income_tax regulations facts a is engaged in several real_property rental activities in year a sold z consisting of real_property to b an unrelated third party for dollar_figurex the consideration included a seller- financed installment note for dollar_figurex the note provided for monthly installments comprised of dollar_figurez principal at the rate of d percent interest per annum to be paid over e years with all remaining principal and accrued interest payable in full at the end of that period a represents the following a intended that the gain from the sale of z be reported on the installment_method and instructed his tax accountant that a wanted to pay the lowest amount of tax possible contrary to a’s intent his accountant reported the entire gain from the sale of z on a’s timely-filed federal_income_tax return for year the installment note was included in the documents a furnished to his accountant but the accountant overlooked it a has always reported the gain from the sales of rental properties on the installment_method and gain from two other sales made in years prior to year were reflected in the return for year upon preparing a’s federal_income_tax for the year following year a’s accountant became aware that a had received principal and interest payments relating to z during year after re-examining the year settlement statement for z the accountant realized its error in not reporting the sale on the installment_method the request to revoke the election was filed shortly after the error was discovered law and analysis under sec_453 except as otherwise provided in sec_453 income from an installment_sale shall be taken into account under the installment_method sec_453 provides in general that subsection a shall not apply to any disposition if the taxpayer elects to have subsection a not apply to such disposition sec_453 provides that except as otherwise provided by regulations an election under sec_453 with respect to a disposition may be made only on or before the due_date prescribed by law including extensions for filing the taxpayer's return of the tax imposed by this chapter for the taxable_year in which the disposition occurs sec_453 provides that an election under sec_453 with respect to any disposition may be revoked only with the consent of the secretary sec_15a_453-1 provides that an installment_sale is to be reported on the installment_method unless the taxpayer elects otherwise in accordance with the rules set forth in sec_15a_453-1 sec_15a_453-1 provides that an election under sec_15a_453-1 must be made on or before the due_date prescribed by law including extensions for filing the taxpayer's return for the taxable_year in which the installment_sale occurs sec_15a_453-1provides in part that an election made under sec_15a_453-1 is generally irrevocable an election may be revoked only with the permission of the internal_revenue_service a revocation is retroactive a revocation will not be permitted if one of its purposes is the avoidance of federal income taxes or when the taxable_year in which any payment was received has closed conclusion a’s representations indicate that it was always the intent of the a to report the gain from the sale of z on the installment_method and that the election out was the result of the accountant's erroneous preparation of a’s income_tax return accordingly based on the facts presented including the representations made we conclude that a will be permitted under sec_15a_453-1 to revoke his election out of the installment_method for the sale of z caveats a copy of this letter must be attached to any income_tax return to which it is relevant we have enclosed a copy of the letter for this purpose also enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent sincerely robert a berkovsky branch chief office of associate chief_counsel income_tax accounting
